ON PETITION FOR REHEARING
Before GEE, REAVLEY and HIGGIN-BOTHAM, Circuit Judges.
PER CURIAM:
In our original opinion we cited Bell v. Jet Wheel Blast, 709 F.2d 6 (5th Cir.1983) to have applied the Louisiana law as not affording contributory negligence as a defense to a products liability action. At rehearing of that case the question has been certified to the Louisiana Supreme Court. We intend to express no opinion contrary to the writing of Hyde v. Chevron U.S.A., Inc., 697 F.2d 614 (5th Cir.1983) or to draw a distinction between product liability and other forms of strict liability. That issue has no bearing on the judgment in the present case.
The petition for rehearing is DENIED.